                          Case: 20-10321             Doc: 41        Filed: 11/19/20           Page: 1 of 1

                                    UNITED STATES BANKRUPTCY COURT                                                 FILED
                                         Western District of Oklahoma
                                                                                                               Nov. 19, 2020
                                                                                                             Douglas E. Wedge, Clerk
                                                     Case No.: 20−10321                                       U.S. Bankruptcy Court
                                                         Chapter: 7                                         Western District of Oklahoma



In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
    Duncan Recycling and Refining, LLC
    aka D.R. 2
    1450 Boren Drive
    Duncan, OK 73533
Social Security No.:

Employer's Tax I.D. No.:
  47−2027979



                                      NOTICE TO FILE PROOF OF CLAIM

  NOTICE IS GIVEN THAT:
    The initial notice in this case instructed creditors that it was not neccessary to file a proof of claim. Since that
  notice was sent, assets have been recovered by the Trustee.

    Creditors who wish to share in any distribution of funds must file a proof of claim with the Clerk of the
  Bankruptcy Court on or before:
                                                       February 17, 2021
     Creditors who do not file a proof of claim on or before this date will not share in any distribution from the
  estate. Proof of claim forms are available on this Court's website.

    A Proof of Claim may be filed electronically on the court's web site at www.okwb.uscourts.gov. Select
  Electronic Filing of Proof of Claims (ePOC) and follow the on−line instructions. After filing your claim, you
  will have the opportunity for one free look at the claim and you can print or download a file−stamped copy for
  your records.

    The proof of claim may also be filed by regular mail. The Court requires an original proof of claim, supporting
  documentation not to exceed 50 pages, and a copy of both. If a file−stamped copy of the claim is required, please
  enclose an additional photocopy and a stamped, self−addressed envelope.

     No fee is assessed for filing the proof of claim. Please see the Court's website (www.okwb.uscourts.gov) for
  instructions for filing a proof of claim.

  ANY CREDITOR WHO HAS ALREADY FILED A PROOF OF CLAIM NEED NOT FILE ANOTHER
  PROOF OF CLAIM.

  Dated: November 19, 2020                                                                     Douglas E. Wedge, Clerk
                                                                                               U.S. Bankruptcy Court

  **This Court is an Electronic Filing Court. The mailing address is listed below if you must file paper by mail.**
                 United States Bankruptcy Court
                 Western District of Oklahoma
                 215 Dean A. McGee Ave.
                 Oklahoma City, OK 73102
